In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
         ___________________________
              No. 02-21-00264-CV
         ___________________________

            SANDRA RIES, Appellant

                          V.

AMERICAN EXPRESS NATIONAL BANK, Appellee


    On Appeal from County Court at Law No. 2
             Denton County, Texas
        Trial Court No. CV-2021-00670


    Before Walker, J.; Sudderth, C.J.; and Kerr, J.
        Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On December 14, 2021, we notified Appellant that her brief had not been filed

as required. See Tex. R. App. P. 38.6(a). We stated that we could dismiss the appeal

for want of prosecution unless, within ten days, Appellant filed with the court an

appellant’s brief and an accompanying motion reasonably explaining the brief’s

untimely filing and the need for an extension.       See Tex. R. App. P. 10.5(b)(1),

38.8(a)(1), 42.3(b), 44.3. We have received no response.

       Because Appellant has failed to file a brief after we afforded an opportunity to

explain the initial failure, we dismiss the appeal for want of prosecution. See Tex. R.

App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                     Per Curiam

Delivered: January 20, 2022




                                           2